United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 17, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 05-60473
                           Summary Calendar



NIZARALI P. PRASLA,

                                     Petitioner,

versus


ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                      --------------------
          Appeal from the Board of Immigration Appeals
                         No. A78 999 751
                      --------------------

Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Nizarali P. Prasla (Petitioner) petitions this court to

review the decision of the Board of Immigration Appeals (BIA)

entered May 4, 2005, which upheld the decision of the Immigration

Judge that the Petitioner be deported.    For the reasons stated by

the BIA in its order dated May 4, 2005 and for the reasons stated

by the Government in its brief, we conclude that the petition for

review should be denied.

     DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.